Citation Nr: 1720519	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to April 1969.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), rated 70 percent; diabetes mellitus type II, rated 10 percent; peripheral neuropathy left upper extremity, rated 10 percent; peripheral neuropathy left lower extremity, rated 10 percent; peripheral neuropathy right upper extremity rated 10 percent; and peripheral neuropathy lower right extremity, rated 10 percent; peripheral chorioretinal scarring of the left retina, rated 0 percent; residuals of perforated right eardrum, rated 0 percent; scars of the face and occipital area, rated 0 percent; scars of the right arm, rated 0 percent; residuals of cellulitis of the left hand, rated 0 percent; and scar of the left abdomen, rated 0 percent; his combined disability rating is 80 percent.

2.  The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected for posttraumatic stress disorder, rated 70 percent; diabetes mellitus type II, rated 10 percent; peripheral neuropathy left upper extremity, rated 10 percent; peripheral neuropathy left lower extremity, rated 10 percent; peripheral neuropathy right upper extremity rated 10 percent; and peripheral neuropathy lower right extremity, rated 10 percent; peripheral chorioretinal scarring of the left retina, rated 0 percent; residuals of perforated right eardrum, rated 0 percent; scars of the face and occipital area, rated 0 percent; scars of the right arm, rated 0 percent; residuals of cellulitis of the left hand, rated 0 percent; and scar of the left abdomen, rated 0 percent.

The Veteran's overall combined disability evaluation is 80 percent; therefore, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16 (a), are satisfied.

The Veteran contends that his service-connected disabilities render him unemployable.  On review of the record, the Board finds that such is reasonably shown.

In a June 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that 2002 was the date he last worked full time, the date he became too disabled to work, and the date his disability affected full-time employment.  He stated that his service-connected PTSD, diabetes, and neuropathy affected his employment, along with his nonservice-connected high blood pressure.  The Veteran further reported that his highest level of education was four years of high school, and that he had not received any other education or training before or after he became too disabled to work.

In September 2010, the Veteran was provided a VA examination for the peripheral nerves.  He reported having bilateral pain in the upper and lower extremities.  Although this did not affect his mobility, he stated that his feet hurt so much he sometimes lost his balance.  After a physical examination, the examiner diagnosed peripheral neuropathy in the bilateral upper and lower extremities.  The examiner noted that the Veteran had retired in 2002, and stated that the peripheral  neuropathy had "[n]o effects" on the Veteran's usual occupation.  However, with regards to effects of the problem on usual daily activities, the examiner noted that the pain in the Veteran's feet interfered with prolonged walking and standing, and that the pain in the Veteran's hands and feet interfered with his sleep.

In December 2010, the Veteran was provided a general medical VA examination to assess the functional impairment of his service-connected disabilities.  After conducting a physical examination of the Veteran and reviewing the record (to include prior VA examination reports), the examiner diagnosed diet-controlled diabetes mellitus with peripheral neuropathy of the upper and lower extremities, with essentially normal hand function aside from neuropathy that presented with pain with ambulation and wearing shoes.  The examiner opined that due to the Veteran's foot pain and difficulty walking, he would be unable to work in an active environment due to pain in his feet.  However, the Veteran's hand function was relatively preserved and had minimal impact on employability at this time.  Therefore, it was the examiner's opinion that the Veteran would be able to work in a sedentary environment with respect to his diabetes mellitus and diabetic complications.  The diabetes mellitus, itself, had no effects on the Veteran's usual occupation other than decreased mobility and pain. 

On January 2011 VA psychiatric examination, it was the examiner's opinion that the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas.  Specifically, the examiner noted that the Veteran demonstrated deficiencies in judgment when he caused a motor vehicle accident in September 2010, in which one person was killed.  The Veteran was intoxicated at the time and had been charged with aggravated vehicular manslaughter.  The Veteran reported that he had been sober since that day, and the examiner noted that the Veteran's history of alcohol abuse was most likely a means of coping with his PTSD symptoms.  The examiner also indicated that the Veteran demonstrated deficiencies in the area of thinking, as he reported periods of poor concentration due to intrusive thoughts of Vietnam as well as impairments in his short-term memory.  Finally, the examiner indicated that the Veteran demonstrated deficiencies in his mood, noting that the Veteran reported having a hard time with anger and needed to work hard to control it.  The examiner also noted that the Veteran isolated himself when he was angry.

Based on the foregoing body of evidence, the Board finds that the a TDIU rating is warranted in this case.  In reaching this decision, the Board acknowledges that it was the December 2010 VA examiner's opinion that the Veteran was capable of sedentary employment.  However, this opinion was based on the Veteran's diabetes mellitus and peripheral neuropathy disabilities alone, and did not take into consideration the impact of the Veteran's other service-connected disabilities.  Importantly, the Veteran is also service-connected for PTSD.  He has been assigned a 70 percent rating for that disability in recognition of the fact that his psychiatric disability results in occupational and social impairment with deficiencies in most areas.  As mentioned above, the Veteran endorses symptoms such as impaired judgment, intrusive thoughts, impairments in short-term memory, and anger issues.  

Given the Veteran's education and work history, along with the functional impairment from his service-connected disabilities (as discussed above), the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment.  Therefore, the criteria for establishing entitlement to TDIU are met.  


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


